DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species of gene cluster: CXCL13, CXCL9, GZMH, LAG3, and VEGFA and  species of cancer: Colorectal cancer in the reply filed on 12/15/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9, 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/20.
Claims 2-7, 10 are being examined.
Priority
	The instant application was filed 12/02/2019 is a continuation of 15446089, filed 03/01/2017 , therein 15446089 is a division of 14695398, filed 04/24/2015 ,which is a continuation of 13979288, filed 10/02/2013 ,which  is a national stage entry of PCT/EP2012/050358 , with an international filing date: 01/11/2012and claims Priority from provisional application 61434514, filed 01/20/2011  and claims foreign priority to EP11305024.9 , filed 01/11/2011.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 2-7, 10 are objected to because of the following informalities:  
In response to restriction requirement applicant elected the combination of  CXCL13, CXCL9, GZMH, LAG3, and VEGFA.  However the independent claim does not require the elected combination.  The claims should be amended to be consistent with the election.
Further claim 2 recites, “1) multiplying a normalized expression level of each gene of the gene cluster associated with good prognosis with a coefficient of +1 and multiplying a normalized expression level of each gene of the gene cluster associated with bad prognosis with a coefficient of -1.”  The claim requires measuring of expression of the recited genes.  The claims provide no steps in which expression of additional transcripts is determined to allow for normalization.  Thus the claim should be amended to clearly indicate how normalization is determined.  
Appropriate correction is required.
Improper Markush Group
Claims 2-7, 10 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method for assessing clinical outcome and subjecting the patient to a cancer therapy based on expression of 5 to 15 genes.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different combination of genes.  Each gene that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of genes are that they are differences within a different tissues, and subject.  The gene combinations recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequence.  The only structural similarity 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 was added in the response of 4/24/20.  The amendment has introduced the limitations, “d) assessing clinical outcome of the human patient based on the score calculated in (c); and (ii) subjecting the human patient to a cancer therapy, which is selected based on the clinical outcome determined by step (i).” While review and searching of the specification provides antecedent basis for “assessing” it did not reveal support for assessing clinical outcome based on the score and subjecting the human patient to cancer therapy selected based on the  clinical outcome.  Thus the amendment has introduced new matter.
Further, although the specification provides antecedent basis for assessing by the recitation of “assessed” and “assessment” each once.  Neither of the recitation of derivative of assessment provide how to determine or assess  clinical outcome based on the calculated score.  Further the specification fails to disclose how to, “subjecting 
Further the claim recites, “c) calculating a score based on the expression levels of the 5-15 genes measured in (b), wherein the score is calculated by (1) multiplying a normalized expression level of each gene of the gene cluster associated with good prognosis with a coefficient of +1 and multiplying a normalized expression level of each gene of the gene cluster associated with bad prognosis with a coefficient of -1, and (2) adding up all values determined in (1), wherein the gene associated with good prognosis is GNLY, CXCL13, CXCL9, LAG3, CCL5, GZMH, ITGAE, or IFNG, and wherein the gene associated with bad prognosis is PF4, REN, TSLP, IL17A, PROM1, IHH, or VEGFA,”  Thus the claims encompass any means of calculating.  However the teachings of the specification are limited to, “i) determining for every gene of the cluster their expression level in the sample ii) allocating for every gene a positive coefficient (e.g. +1) when the gene is associated with a good prognosis and a negative coefficient (e.g. - 1) when the gene is associated with a bad prognosis and iii) multiplying the expression level of one gene with the coefficient allocated in step ii) and iv) adding up all values determining at step iii) for obtaining said score. Typically a coefficient of +1 is allocated to the genes associated with a good prognosis, namely GNLY, CXCL13, CXCL9, LAG3, CCL5, GZMH, ITGAE and IFNG and a coefficient of -1 is allocated to the genes associates with a bad prognosis, namely PF4, REN, TSLP, IL17A, PROM1, IH and VEGFA” (page 51`).  Thus the recitation of calculating has broadened the scope of the claim from what is supported by the specification and introduced new matter.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “(d) assessing clinical outcome of the human patient based on the score calculated in (c).”  The metes and bounds of this limitation are vague and unclear as the specification and claim does not indicate how to assess clinical outcome based on the score.  
Claim 2 further recites, “(ii) subjecting the human patient to a cancer therapy, which is selected based on the clinical outcome determined by step (i).”  The specification and claim provides no guidance on how to select treatment based on the clinical outcome of the calculation of step (i).  Thus the metes and bounds are unclear. 
Claim 5 has been added by amendment and recites, “wherein the assessing step (d) is performed by comparing the score of the gene cluster calculated in (c) with a cut-off value; wherein the cut-off value is calculated based on the expression levels of the same gene cluster, and wherein the cut- off value permits discrimination between bad and good outcome prognosis.”  The metes and bounds of the claims are unclear what is required of this and how it is performed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental steps without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  This judicial exception is not integrated into a practical application because the claim requires no specific treatment based on the clini8cal outcome. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant specification does not contemplate treating based on the score and thus provides no specific cancer therapies..
Claim analysis
The instant claim 2 is directed towards a method for treating a solid cancer in a human patient, the method comprising: (i) assessing clinical outcome of a human patient having a solid cancer by a process comprising: (a) obtaining one or more tumor tissue samples from the human patient, (b) measuring in the one or more tumor tissue samples expression levels of a gene cluster consisting of 5 tol5 genes selected from granzyme H (GZMH), interferon gamma (IFNG), chemokine C-X-C motif ligand 13 (CXCL13), granulysin (GNLY), lymphocyte- activation gene 3 (LAG3), integrin alpha E (ITGAE), chemokine C-C motif ligand 5 (CCL5), chemokine C-X-C motif ligand 9 (CXCL9), platelet factor 4 (PF4), interleukin 17A (IL17A), thymic stromal lymphoprotein (TSLP), renin (REN), Indian hedgehog (IHH), prominin 1 (PROMI), and vascular 
The measuring the amount of a nucleic acid is considered to be an active step requiring the analysis of a sample.
The subjecting step is broad.  The specification provides no specific indication of what is required of a cancer therapy.  Holmberg ( The New England Journal of Medicine (2002) volume 347, pages 781-789) teaches watchful waiting is a treatment for prostate cancer (a solid tumor).
 Dependent claims set forth further limitations to about the  method of detecting expression, subject and source of cancer.
Claim 5 requires a comparison which is another abstract idea or mental step.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no specific treatment based on the score and the art recognizes that watchful waiting is a treatment for solid cancers.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires a single active step of measuring the amounts of nucleic acids.  The specification teaches:
[Measuring the expression level of the gene clusters of the invention in the sample obtained from the patient can be performed by a variety of techniques well known in the art. Typically, the expression level of a gene may be determined by determining the quantity of mRNA. Methods for determining the quantity of mRNA are well known in the art. For example the nucleic acid contained in the samples (e.g., cell or tissue prepared from the patient) is first extracted according to standard methods, for example using lytic enzymes or chemical solutions or extracted by nucleic-acid-binding resins following the manufacturer's instructions. The extracted mRNA is then detected by hybridization (e. g., Northern blot10 analysis) and/or amplification (e.g., RT-PCR). Preferably quantitative or semi-quantitative RT-PCR is preferred. Real-time quantitative or semi-quantitative RT-PCR is particularly advantageous. Other methods of Amplification include ligase chain reaction (LCR), transcription- mediated amplification (TMA), strand displacement amplification (SDA) and nucleic acid sequence based amplification (NASBA). Nucleic acids having at least 10 nucleotides and exhibiting sequence complementarity or homology to the mRNA of interest herein find utility as hybridization probes or amplification primers. It is understood that such nucleic acids need not be identical, but are typically at least about 80% identical to the homologous region of comparable size, more preferably 85% identical and even more preferably 90-
Further Galon (20090215053) teaches the detection of the recited genes for prognosing progression of cancer.  
Summary
No claims are allowed.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634